Citation Nr: 0303947	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  02-03 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to service connection for bilateral 
hammertoes.

2.  Entitlement to service connection for residuals of 
frostbite.  

3.  Entitlement to service connection for residuals of 
prostatitis.  

4.  Entitlement to service connection for residuals of acute 
bronchitis.  

5.  Entitlement to service connection for residuals of 
nasopharyngitis, acute catarrhal.  


(The claim of entitlement to service connection for a back 
disorder with bilateral leg numbness will be addressed in a 
separate decision.)




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from April 1941 to 
January 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2002).  

As to the claim of entitlement to service connection for a 
back disorder with bilateral leg numbness, additional 
development is required.  38 C.F.R. § 19.9(a)(2)(2002).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903(2002).  After giving the notice and reviewing the 
veteran and/or his representative's response to the notice, 
the Board will prepare a separate decision addressing this 
issue.




FINDINGS OF FACT

1.  Bilateral hammertoes existed prior to service and did not 
increase in severity during service.  

2.  There is no disability of the toes or feet attributable 
to frostbite or other injury in service.  

3.  The veteran does not have prostatitis.  

4.  The veteran does not have current residuals of acute 
bronchitis in service.

5.  The veteran does not have current residuals of acute 
nasopharyngitis in service. 


CONCLUSIONS OF LAW

1.  Service connection for bilateral hammertoes is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2002).  

2.  Service connection for residuals of frostbite is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2002).  

3.  Service connection for residuals of prostatitis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2002).  

4.  Service connection for residuals of acute bronchitis is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2002).  

5.  Service connection for residuals of acute nasopharyngitis 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  
Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2002).  The appellant filed claims for service 
connection for bilateral hammertoes and residuals of 
frostbite in March 2001 and a supplemental claim for service 
connection for residuals of prostatitis, residuals of 
bronchitis, and residuals of nasopharyngitis in April 2001.  
There is no issue as to the provision of a form or completion 
of an application.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and must tell him what 
evidence VA will obtain and what is his responsibility to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In March 2001, VA wrote the veteran and informed 
him of the VCAA, the claims process, and the way in which he 
could assist in the processing of his claim in accordance 
with the VCAA.  VA informed him that the RO would obtain 
records from any Federal agency, including VA, and private 
doctors, hospitals, or clinics.  The RO told him specifically 
what information he needed to provide so that VA could 
request the records.  He was asked to submit completed and 
signed releases for each doctor or hospital that had treated 
him, and he was told that he could obtain the medical records 
himself and send them in if he wanted to.  He was told that 
one or more examinations might be necessary and that it would 
be his responsibility to report for scheduled examinations.  
Thus, the veteran was told what evidence VA would obtain on 
his behalf, and what information and evidence it was his 
responsibility to provide.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  All 
service medical records, VA medical records, and those 
private medical records for which the claimant has provided 
releases are of record.  VA has discharged its duty to assist 
in obtaining evidence to substantiate the claim.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA provided the veteran an examination in April 
2001.  That examination contains adequate findings and 
opinions.  

There is no indication in the claims file that evidence 
exists that VA sought unsuccessfully.  Consequently, this 
case does not trigger VA's duty to notify the appellant of a 
failure to obtain evidence from any source.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2002).

No further notice or development is required.  The 
requirements of the VCAA have been substantially met by the 
RO.  Although the RO has not provided the appellant citation 
to the regulations implementing the VCAA, there is no 
prejudice to the veteran in the Board's reference to the 
implementing regulations, because they merely restate the 
requirements of the VCAA and do not provide additional 
substantive protections or requirements.  See Bernard v. 
Brown,  4 Vet. App. 384, 393-394 (1993), citing VAOPGCPREC 
16-92, at 7-9.


II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease or 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Hammertoes

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such condition as are 
recorded in examination reports are to be considered noted.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  The 
presumption of sound condition attaches only where there has 
been an induction examination in which the disability later 
complained of was not detected.  Verdon v. Brown, 8 Vet. App. 
529 (1996).

In this case, the report of the veteran's entrance 
examination dated in April 1941 reflects that the veteran had 
hammertoes.  This condition having been noted at his entrance 
into service, the presumption of soundness does not arise.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2002).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

In this case, there is no evidence of increase in severity of 
the veteran's hammertoes during service.  In fact, his 
service medical records are silent as to any complaints 
involving hammertoes, and his separation examination includes 
no reference to complaints involving the toes or feet, and 
the feet were assessed as normal.  The record does show that, 
in November 1942, the veteran dropped a hammer on the right 
foot.  A contusion of the right foot at the base of the small 
toe was diagnosed.  He was treated for a few days and was 
returned to duty.  There was no finding, at that time, during 
subsequent service medical records, or on separation, that 
the right small toe contusion aggravated his hammertoe 
disability. 

Post service private medical records dated in January 1994, 
October 1995, August 1996, and February and June 2001 reflect 
that the veteran complained of pain and burning discomfort in 
the feet and toes of both feet.  However, those documents 
reflect diagnoses of arthritis of the feet and possible 
peripheral neuropathy.  There is no association of the 
complaints or clinical findings with the veteran's 
hammertoes.  

At a VA examination in April 2001, the veteran complained of 
frostbite during service.  He reported that he was given 
Garrison shoes for hammertoes one time.  The veteran 
indicated that he experiences chronic foot pain, weakness, 
stiffness, swelling, redness, fatigability, and lack of 
endurance.  On examination, it was noted that the veteran did 
not wear corrective shoes, shoe inserts, or braces.  He did 
not use a cane.  The examiner noted that he could not detect 
painful motion in the feet, edema, instability, weakness, or 
tenderness.  The veteran's gait was normal for his age.  
There were no callosities, breakdown or unusual shoe wear 
pattern.  The skin was warm and moist.  The dorsalis pedis 
and posterior pulses were good.  His posture on standing, 
squatting, supination and pronation, and rising on the toes 
and heels was very good for his age.  There was no high arch, 
claw foot, or other deformity.  The examination was negative 
for flat feet and hallux valgus.  The examiner, however, 
observed mild hammer toe deformities of the fifth toes.  The 
diagnosis was mild hammer little toes.  

In a statement dated in August 2001, Merlyn J. Brown, D.C. 
reported that the veteran was seen for examination and 
treatment of the low back.  The veteran reported pain and 
circulation problems with his feet and toes that had been 
present since he dropped a hammer on his foot during service.  
Dr. Brown indicated that the veteran has had chronic problems 
with hammertoes.  The doctor did not provide any clinical 
findings of the veteran's toes, but entered a diagnosis of 
hammertoes.  

None of this evidence establishes that the veteran's pre-
existing hammertoe disability increased in severity during 
service.  Neither does any post-service medical evidence 
associate any current foot disability with the veteran's 
right small toe contusion in service.  The veteran's 
complaints of foot pain have been attributed medically to 
other disorders including arthritis and peripheral 
neuropathy.  Notably, the report of the April 2001 
examination was essentially unremarkable and showed that that 
the veteran only had mild hammer little toes.  While Dr. 
Brown stated that the veteran had increased problems with his 
hammertoes after he dropped a hammer on the foot inservice, 
this is based solely on a history provided by the veteran.  
Service medical records do not reflect an increase in the 
severity of the veteran's hammertoes at the time of or 
subsequent to the accident.  

Based on the foregoing, the Board finds that the veteran's 
pre-existing hammertoes did not undergo an increase in 
disability during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Thus, service connection is not warranted.  

Residuals of Frostbite

The veteran maintains that he developed problems with his 
feet as a result of exposure to cold during service.  In 
addition, the veteran asserts in VA Form 9 dated in April 
2002 that he served in a combat zone invoking the application 
38 U.S.C.A. § 1154(b) (West 2002).  Section 1154(b) provides 
that in the case of any veteran who engaged in combat with 
the enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  This 
provision is intended to lighten the evidentiary burden of a 
veteran who claims a disease or injury was incurred in or 
aggravated by combat service.  Dambach v. Gober, 223 F.3d 
1376, 1380- 81 (Fed. Cir. 2000), see Jensen v. Brown, 19 F.3d 
1413, 1416-17 (Fed. Cir. 1994).  

In that connection, the veteran's service records reflect 
that the veteran's battles and campaigns include the Aleutian 
Islands Campaign.  His military occupation specialty was 
foreman in construction.  The veteran's awards and 
decorations include the APT Ribbon and Medal, Good Conduct 
Medal, the American Defense Ribbon, and The Bronze Campaign 
Star.  These citations were not indicative of combat.  In 
addition, the veteran's service records reflect that he did 
not receive wounds in action or that he was involved in or 
exposed to combat with the enemy.  

In the absence of combat involvement, 1154(b) is not for 
application.  Thus, the veteran is not entitled to the 
relaxed standard of establishing service incurrence of his 
claimed disorder.  

The veteran's service records reflect that the veteran served 
in Alaska.  Service medical records are negative for 
complaints, findings, or diagnoses pertaining to exposure to 
the cold.  Except for hammertoes, there is no evidence of any 
other disorder of the toes.  At separation in January 1945, 
examinations of the veteran's skin, feet, and neurological 
system were normal.  

Private medical records dated from 1994 to 2001 reflect that 
the veteran complained of problems with his feet (other than 
hammertoes).  Subjective complaints included stinging, 
burning, and numbness of the feet.  In October 1995, a 
private examiner stated that the veteran had longstanding 
arthritis of the feet and poor circulation.  An October 1997 
entry provides that the veteran's symptoms of numbness and a 
peculiar feeling in his feet, which were relieved by 
immersing the feet in cold water, were most likely related to 
lumbar radicular symptoms.  In February 2001, Richard 
Curtain, M.D., reported that the veteran had been evaluated 
for burning discomfort in the toes of both feet.  Dr. Curtain 
noted that the veteran had a history of exposure to cold 
while serving in Alaska.  Dr. Curtain indicated that the 
veteran had slow circulation in both feet.  Dr. Curtain felt 
that the veteran may have peripheral neuropathy.  However, 
Dr. Curtain did not state that the veteran's symptoms were 
the result of frostbite or any other exposure to the cold 
during service.  

At an April 2001 VA examination, the veteran reported that he 
was in Alaska and was sent to the Aleutian Islands during 
service.  The veteran stated that he slept on plywood and 
that his clothes froze on him during a snowstorm.  He stated 
that he thought that he developed frostbite as a result, but 
he did not see a doctor.  The veteran reported that his feet 
now burn and sting.  At the conclusion of examination of the 
feet, the examiner diagnosed the veteran as having mild 
hammertoes.  There was no diagnosis associated with exposure 
to cold.  

In this matter, the only evidence associating a disorder of 
the feet to frostbite or exposure to the cold during service 
is the veteran's belief.  Although the veteran is certainly 
competent to attest to the symptoms that he experienced, and 
to his exposure to cold, he is not competent to render a 
medical opinion associating any current symptoms with either 
his cold exposure in service or with the symptoms he 
experienced then.  There is no question that the veteran 
served in Alaska, which is certainly a cold climate state.  
However, there is no medical evidence during or after service 
that he had or has any disorder of the feet that is a 
residual of exposure to the cold or frostbite.  As discussed, 
the post service medical records associated the veteran's 
foot and toe problems (other than hammertoes) with non 
service-connected disorders including arthritis.  In that 
connection, the evidence does not establish that the veteran 
was diagnosed as having arthritis of the feet within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  In 
addition, the veteran's foot and toe complaints (other than 
hammertoes) have been associated with other non-service 
connected disorders including peripheral neuropathy and a 
back disorder.  

Prostatitis

The veteran asserts that he is entitled to service connection 
for prostatitis.  

The record reflects that the veteran was hospitalized in 
service in August 1941 for chronic prostatitis.  However, 
post service medical records do not show any diagnosis of or 
treatment for prostatitis or any residuals thereof.  In the 
absence of a disability attributable to the prostatitis, 
service connection for prostatitis is not warranted.  
38 U.S.C.A. § 1110, 1131; see Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). 

Bronchitis and Nasopharyngitis

The veteran asserts that he is entitled to service connection 
for residuals of bronchitis and residuals of nasopharyngitis.  

Service medical records reflect that the veteran was 
hospitalized for acute bronchitis in July and August 1941.  
The final diagnoses were bronchitis, acute catarrhal, 
moderate.  There were no additional diagnoses.  The disorder 
improved, and the veteran was returned to duty.  Subsequent 
service medical records, including the January 1945 
separation examination, are negative for complaints or 
findings pertaining to bronchitis.  In fact, x-rays of the 
chest and lungs at the time of separation were normal.  The 
veteran was treated for acute catarrhal nasopharyngitis in 
September 1941.  The disorder improved, and the veteran 
returned to duty.  Subsequent medical records, including the 
separation examination, were negative for complaints, 
findings, or diagnosis of nasopharyngitis.

Post service medical records do not reflect a diagnosis of 
bronchitis or nasopharyngitis, or any residuals associated 
with either disorder.  Private medical records show that the 
veteran was diagnosed as having a number of respiratory 
disorders including chronic obstructive pulmonary disease 
(COPD).  Mike Robinson, D.O., stated in September 2001 that 
he had been treating the veteran for eight years for upper 
respiratory type problems that were associated with the 
veteran's sinuses.  Dr. Robinson further noted that the 
veteran had COPD, runny nose, and rhinitis.  Dr. Robinson, 
however, neither stated that the veteran's disorders included 
bronchitis or nasopharyngitis, nor did he associate any of 
the veteran's symptoms with bronchitis or nasopharyngitis.  
Dr. Robinson did say that it was possible the veteran's 
infected sinuses developed during his military days.  
However, this opinion was not based on review of the 
veteran's complete service medical records.

It is a basic principle in the adjudication of service 
connection claims that a finding of service connection may 
not be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2001).  See also Davis 
v. West, 13 Vet. App. 178, 185 (1999) (any medical nexus 
between the veteran's inservice radiation exposure and his 
fatal lung cancer years later was speculative at best, even 
where one physician opined that it was probable that the 
veteran's lung cancer was related to service radiation 
exposure); Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); (Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's opinion in cause of death 
case that list of conditions submitted by appellant might be 
related to exposure to Agent Orange found speculative when 
physician also indicated that "it is just as likely that 
they could have another cause"), aff'd 217 F.3d 854 (Fed. 
Cir. 1999), cert. denied, 528 U.S. 1193 (2000); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that veteran's preexisting service-related condition 
may have contributed to his ultimate demise too speculative, 
standing alone, to be deemed new and material evidence to 
reopen cause of death claim); Moffitt v. Brown, 10 Vet. App. 
214, 228 (1997) (physician's opinion that "renal 
insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
claim to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Perman v. Brown, 
5 Vet. App. 237, 241 (1993) (an examining physician's opinion 
to the effect that he cannot give a "yes" or "no" answer 
to the question of whether there is a causal relationship 
between emotional stress associated with service-connected 
post-traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection).  

Dr. Robinson's opinion is merely speculative, in addition to 
the fact that it does not associate any current respiratory 
disorder with acute bronchitis or nasopharyngitis in service, 
nor does the veteran have diagnoses of any chronic bronchitis 
or nasopharyngitis disorders


III. Conclusion

The preponderance of the evidence is against the veteran's 
claims of entitlement to service connection bilateral 
hammertoes, residuals of frostbite, residuals of prostatitis, 
residuals of bronchitis, and residuals of nasopharyngitis, 
acute catarrhal.  Because the evidence is not evenly 
balanced, the rule affording the veteran the benefit of the 
doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 



ORDER

Service connection for bilateral hammertoes is denied.  

Service connection for residuals of exposure to the cold or 
frostbite is denied.  

Service connection for residuals of prostatitis is denied.  

Service connection for residuals of bronchitis is denied.  

Service connection for residuals of nasopharyngitis is 
denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

